Cage2:19-cv-04955-DGC Document 1 Filed 08/13/19 Page 1 of 9

w

ve ED
Zac __1opaeo |
Tiffany Swanson-Cooper | weceneD __ COPY

AUG 1:8 2013
briancooperaz@gmail.com + COURT 3
STRIG a

tiffanylcooper33@qmail.com CLERK U 8 ARJZONA
DISTR! DEPUTY ,
480-845-7965 BY

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA. PHOENIX DIVISIO

Brian Cooper

cite Te

 

SA

UBER USA, LLC, A DELAWARE CASE NO.: #.

CV-19-4955-PHX-DGC ] “4

aN

LIMITED LIABILITY CoO., aa

UBER TECHNOLOGIES INC

. NOTICE OF REMOVAL
Plaintiff,

Vs.
Defendant
_.... BRIANCOOPER/
‘TIFFANY SWANSON-COOPER,

PLAINTIFFS ATTORNEYS

THE HONORABLE

 

Mark A. Nadeau (Bar No. AZ-011280
Cole J. Schlabach (Bar No. AZ-026364)
DLA Piper LLP 2525 East Camelback
Road Suite 1000 Phoenix, Arizona
85016-4232 tel: (602)-382-6000.”

 

 

 

' TO CLERK OF THE ABOVE COURT PLEASE TAKE NOTICE:

 
Case 2:19-cv-04955-DGC Document1 Filed 08/13/19 Page 2 of 9

Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Brian Cooper and Tiffany
Swanson-Cooper (collectively, “Defendants”), hereby removes this civil action from the
Superior Court of Arizona for the County of Maricopa in Phoenix where it is currently
pending as Case No.CV 2019-0105022, to the United States District Court for the District
of Arizona, Phoenix Division. This Court has original jurisdiction over this action under
28 U.S.C. § 1332(a) on the grounds that complete diversity exists between all parties and
the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.
Plaintiff Uber USA LLC is a business listed with the Arizona Corporate Commissions,
citizen and domiciliary of the State of California. Uber USA LLC is a Delaware limited
liability company with its principal place of business in the State of California, and
Defendants Tiffany Swanson-Cooper and Brian Cooper are currently residents of the
State of Arizona, Maricopa County.
GROUNDS FOR REMOVAL

The Defendants will list the reasons for the Notice of Removal:
Fraudulent Joinder and and the Bad Faith- the Defendants were Plaintiffs in
Litigation and arbitration against Uber Technologies Inc. The Plaintiff and counsel stated
the Defendant was dishonest by stating they had the name Uber Technologies Inc.
Counsel and Uber.found Defendant did in fact have the name reserved and filed an
injunction, but stated Uber has been contracting under Uber USA LLC. Uber USA LLC
has two managers listed who have not been with the company for two years and the only
moember listed is Uber Technologies Inc. who is not foreign qualified to transact in
Arizona. The rule provides: "One exception to the requirement of complete diversity is
where a non-diverse defendant has been ‘fraudulently joined," in which case the court
disregards that defendant and recognizes complete diversity. Morris v. Princess Cruises,
Inc., 236 F.3d 1061, 1067 (9th Cir. 2000). Fraudulent joinder exists "[i]f the plaintiff fails

to state a cause of action against a resident defendant, and the failure is obvious according

 
Case 2:19-cv-04955-DGC’ Document1 Filed 08/13/19 Page 3 of 9

to the settled rules of the state." McCabe v. General Foods Corp., 811 F.2d 1336, 1339
(9th Cir. 1987).

False advertisements; injunctions and restraining orders. 15 U.S. Code § 53: Uber
and Counsel filed a false injunction when they were found to not have the name Uber
Technologies Inc and have been contracting under the name. The injunction states they
are contracting under Uber USA LLC just here in Arizona. The fact is the Parent Uber
USA LLC has been forfeited in the state of domicile California. CPUC no longer
recognizes Uber USA LLC.

Unfair or Deceptive Acts or Practices: Section 5(a) of the Federal Trade Commission
Act (FTC Act) (15 USC §45) prohibits “unfair or deceptive acts or practices in or
affecting commerce.” This prohibition applies to all persons engaged in commerce,
including banks. After 2 prior fraud claims with a then bank Wells Fargo, we decided to
give Uber One more chance. On February 4, 2018, Uber tried to overcharge an account
that never had a Uber charge on it. Once they sent the initial charge through they tried to
send a second charge through which was stopped. Uber went into the app, changed the
method of payment, deducted the funds, and then proceeded to backdate it in the app.
Capital One sided with us immediately

The Electronic Fund Transfer Act (EFTA) (15 U.S.C. 1693 et seq.) This is a federal
violation that Uber refuses to take ownership of. The problem is Capital One, the bank
that investigated the ACH, immediately backed the Defendant and sent a letter to Uber
stating they violated the bank’s policy and the EFTA.

Fraudulent misrepresentation: Occurs when a party to a contract knowingly makes an
untrue statement of fact which induces the other party to enter that contract. Fraudulent
misrepresentation also occurs when the party either does not believe the truth of his or
her statement of fact or is reckless as regards its truth. A claimant who has been the

victim of alleged fraudulent misrepresentation can claim both rescission, which will set

 
Case 2:19-cv-04955-DGC Document1 Filed 08/13/19 Page 4 of 9

the contract aside, and damages. Stating Uber is contracting under Uber USA LLC and:
not Uber Technologies Inc. There are no records, no employees, and in fact there is no»
record of the Greenlight Hubs having any documentation with the Secretary of State and
the Arizona Corporate Commission.

False information and hoaxes 18 U.S. Code § 1038: Whoever engages in any conduct
with intent to convey false or misleading information under circumstances where such
information may reasonably be believed and where such information indicates that an
activity has taken, is taking, or will take place that would constitute a violation. Filing a
to have the Defendants labeled Vexatious Litigants. The problem is they were already
rejected by Judge Abramson. Judge Abramson also stated that she rejected the Plaintiff's
filing against Tiffany for an Injunction yet the Plaintiff states she was apart of the
injunction.

Sec. 15.02 of the Revised Model Business Corporation Act: which provides that
foreign corporation transacting business in this state without a certificate of authority may
not maintain a proceeding in any court in this state until it obtains a certificate of
authority.” According to the California Statutes any LLC or corporation that is forfeited
may not bring a claim or maintain a claim. Why then did Mr. Haimovici from California
representing Uber USA LLC, travel to Arizona to represent Uber as In-House Counsel?
Uber USA LLC is forfeited in California.

The Jurisdiction is the District Court for Arizona
We will file an answer in Federal Court to ensure the Defendant’s full scope of this cases
legal possibilities. We have provided enough evidence, talking points and have yet been
Opportunity or due process to prove our case. Provided evidence such as exhibits 1
through 3 Bacon's guidance to the arbitration and how much the defendants actually
asked for. Uber and counsel state that the Defendants requested money from Mr.

Haimovici, the in-house Director of Litigation. Mr. Haimovici_perjured himself and may

 
Case 2:19-cv-04955-DGC Document1 Filed 08/13/19 Page 5 of 9

have violated attorney client privilege. This case has multiple moving parts to confuse
and to make it look as if the defendant is not capable to digest is as such that original
jurisdiction lies in this Court under 28 U.S.C. § 1331 14 (civil actions arising under the
Constitution, laws or treaties of the United States). Uber has been warned and fined $20
million dollars by the FTC about misrepresenting themselves and told that no one from
the CEO, Director, even the vendors can misrepresent policy. A copy of this notice will
be filed promptly with the Clerk of the Maricopa County Superior Court. That filing will
automatically effect the removal of the subject action to this Court, in its entirety, for
future proceedings pursuant to 28 U.S.C. 9 § 1446(d). See Ely Valley Mines, Inc. v.
Hartford Accident & 10 Indem. Co., 644 F.2d 1310, 1315 (9th Cir. 1981). Treatment of
LLCs for Diversity Jurisdiction Purposes A substantial body of case law has developed in
the context of the determination of the citizenship of an LLC for diversity jurisdiction
purposes, and federal courts have overwhelmingly concluded that an LLC is not
“incorporated” within the meaning of the federal diversity jurisdiction statute. Federal
courts that have confronted and analyzed the issue (in dozens of court of appeals
decisions and hundreds of district court opinions) have been virtually unanimous in
concluding that an LLC’s citizenship is not determined in the same manner as a
corporation’s citizenship for purposes of diversity jurisdiction. A corporation is deemed
to be a citizen of its state of incorporation and the state where its principal place of
business is located. 28 U.S.C. § 1332(c)(1). However, based on the approach to
citizenship applied by the United States Supreme Court to a limited partnership in Carden
v. Arkoma Associates, 494 U.S. 185 (1990), federal courts have consistently held that an

LLC has the citizenship of each of its members. See, e.g., Pramco, LLC v. San Juan Bay Marina,
Inc., 435 F.3d 51 (1st Cir. 2006); Handelsman v. Bedford Vill. Assocs, L.L.C., 213 F.3d 48 (2d Cir.
2000); Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412 (3d Cir. 2010); Gen. Tech.
Applications, Inc. v. Exro Ltda, 388 F.3d 114 (4th Cir. 2004); Harvey v. Grey Wolf Drilling Co., 542
F.3d 1077 (5 Cir. 2008); .

 
b

psildoes google.com ogumgn ld PsgI Gan 4RSmHITGABEXEDP | AK AFUBS BAKE RegHo/edit Page Lc

REASON FOR DEFENDANTS COUNTERCLAIM

 

1. Abuse. 2, Acted as an Accessory. 3. Acted as an Accomplice. 4. Acted as an
Advocate while depriving riders of their rights. 5. Verbal Assault. 6. Battery 7. Breach
of Peace. 8. Colusions. 9. Connivances. 10. Concealments Illegally. 11. Conspiracy. 12.
Deceits. 13. Defamations. 14. Defrauds. 15. Defaults. 16. Discriminations. 17.
Disfranchises. 18. Duresses — Trying to force Defendant to admit to something he did
not do, with threats. 19. Deprived and deceived Defendant of due-process rights. 20.
Deprived Defendant of equal protection of law and rights by frauds. 21. Extortions. 22.
Frauds. 23. False Representations. 24. False Pretenses. 25. Infractions unlawfully. 26.
Infringements of Defendants rights. 27. [legal intent. 28. Malfeasances. 29. Malice. 30.
Malicious Prosecutions, 31. Malfeasances. 32. Misrepresentations. 33, Legal Malpractice.
34, Unlawful Motives. 35. Nonfeasance. 36. Turpitudes. Besides the violations of the
statutes and rights, these attorneys have not produced one piece of evidence. All evidence
that has been supplied in the plaintiff pleadings have been produced by the defense.
Plaintiffs have simply taken the defenses evidence in a no certain order we filed it as if to
tell a story that's different from what the defendants are stating. We have been frequently
under fire by the Plaintiff, but the Plaintiffs attorney’s behavior remains largely
self-regulating. Lawyers are entrusted with ensuring that both their own conduct and that
of their colleagues fall within the bounds of the rules of professional responsibility.
Occasionally, as here, this responsibility leads lawyers to bring questionable conduct to
the attention of the court and the opposing party. Plaintiffs have simply disregarded their
oath and ethics throughout each of the defendant's claims. The defendants would not have
to have filed litigation if the AAA done their jobs. In fact, the plaintiffs filed that the
“AAA did not do their job” simply because they would not change the award. That is
not our complaint. The defendants, who are not attorneys, nor do they have a background
in law, had to learn what UPL stood for, jurisdiction, in Limine, and many other technical
terms in order to stay ahead. Had attorneys represented Uber in the arbitration as Counsel
consistently states, the attorney’s name would be a part of the record more than once;

referred to on documents, we would see their signature, there would be phone records,

idence in support of aligation of relationship of Danielle and Reina. Paternity established 8/13/20
pslldoes google com ggasi gl Gan getSH TG ARRXEDD AKANE gedit Page 20

and the entity that is a professional administrative entity, the AAA, would never call
someone an attorney twice in one hearing that was acting as a paralegal. The Plaintiff's
counsel must not have told their clients that in order to prepare documents here in the
state of Arizona you must be a legal document preparer. The documents prepared may be
used, but only if the supervising attorney finalizes and signs the documents. An Arizona
Certified Legal Document Preparer is certified by the Arizona Supreme Court to provide
services to the public without the supervision of an attorney. If a paralegal does not work
under the supervision of an attorney, and is not an AZCLDP, that person is engaging in
the unauthorized practice of law. Currently, Arizona is the only state that has programs to
certify and monitor Certified Legal Document Preparer. The fact is Mrs. Barajas is not a
certified legal document preparer, and If the supervising attorney was doing his or her job
they would have signed the pleadings. that supervising attorney would have been a part
of the award. In fact, DLA Piper's Cole Schlabach and Mark Nadeau only requested the
award to be changed after we allowed the statute of limitations for an appeal of the
arbitration to a pass. The Defendants then filed litigation pertaining to the UPL. We may
be amateur Pro se litigants, but we are knowledgeable and definitely not blind to the fact
that it is unheard of for an attorney to go through a complete proceeding and not sign a
document. Even if he did not sign the document, at least his name and signature would be
somewhere on the many documents. The plaintiffs are quick to blame the AAA for the

title of attorney given to Mrs. Barajas twice as “clerical error” syndrome.
DEFENDANT HUMBLY REQUEST

The opportunity to be heard in court. Your honor, the Defendants dropped
off 2 copies of the original motion with marked evidence and Judge Abramson
ruled stating she never received them. If we pull a docket for the 2 litigations filed
you will see errors. This is a familiar happening as our Uber cases had procedural
errors in each case and blatant Abuse of Power. For one example CV2018-096629
Brian Cooper & Tiffany Swanson-Cooper V. Uber Technologies Inc. Counsel for

Uber filed a motion to dismiss but were never actually served. The case was

idence in support of aligation of relationship of Danielle and Reina. Paternity established 8/13/20
psidoes google.com ggasi Peale QeRSHHYTG ARSED ARK AbITUBKHGrahiMledt Page 30

dismissed by Judge Talamante who then retired. There is no certificate of service
and the Defendants brought it to the courts attention. This is not the first time we
have had Uber and counsel get access to an evidence right after it was filed. If you
look at the redacted piece of evidence we have provided, you see the case was
filed at 5:03pm on July 30, 2018. On August 1, 2018 the Plaintiff (the defendant at
that time) and counsel already had the documents and were talking about it with
someone that has been redacted to protect their source. We humbly request
sanctions for the Plaintiff $500 per false filing and statement. Also, grant us an
evidentiary hearing after all the evidence we have provided. We have reached out
to the managers Uber currently has listed and have yet to hear from them about a
sworn statement that they are indeed managing Uber. We have left messages and.
simply have waited until the appropriate time to request access. This has been
ongoing since last year and yet we are unable to identify any manager at Uber
USA LLC. The Defendants also want Rosemary Barajas produced along with
Aaron Bergstrom. There has not even been a statement in their defense since this
all started. This is all too easy to clear up and yet, Uber has failed to produce. We
asked for one signed document from Aaron Bergsrtom from the AAA hearing.
One document that shows they are legally able to conduct business, and finally the
most important document. The document that started this all. How Uber is able to
access an account they do not have permission to access, deduct funds, backdate it
in the app, and then not produce it for the rightful owner of the bank account. This
continues to go the direction Uber wants to steer it. If we focus on what the
Defendant has consistently stated this is about a violation of the EFTA,
misrepresentation, gross negligence, and many other willful torts. This is not about
did we receive the ride or if we were happy about the ride. We pray that you will
see this case through and allow the Defendant the chance to defend the evidence
put forth. The Defendants have not asked for $5 million dollars or in fact, $5
dollars. What we have always wanted is a fair opportunity the constitution

provides for us. We want a jury to hear the facts and decide, not the attorney’s for

idence in support of aligation of relationship of Danielle and Reina. Paternity established 8/13/20
ps:ldoes google.com dogumsntdd/ Bagl GENQ4RSOHITGABEXEDD | AK PRUBSCTRenF gedit «Page 40

Uber who basically testified in their pleadings. We want an open court apology
from Uber and Counsel, any money the juror has them forfeit is up to the juror.
Forfeit their rulings as fraud on the court as they were fraudulently acquired, and
an Injunction prohibiting Uber from using a name they do not have the rights too.

We pray you will find these humble request in the Defendants favor.

lippany xXwanson—Cooper Orianx.Coopen CLM LOI

/, Brian Cooper, do swear thal a copy of this motion was
e-filed and emailed lo Cole Schlabach and Mark Nadeau alt DLA
Piper on OMIY2O19.

Tippony swaneon—Cooper Brian x. Cooper 03/11/2014

idence in support of aligation of relationship of Danielle and Reina. Paternity established 8/13/20
